DETAILED ACTION
Claims 1-20 are pending.  Claims 1-2 have been amended.  Claims 3-20 have been added.  Claims 1-20 are allowed.
The instant application is a continuation of 15/412,245 filed on 01/23/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,691,751 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include: Chikano1.

Chikano teaches a first vector that connects to a first feature point of a first feature point pair (Paragraph [0013]).  Chikano further teaches a first feature point of a second feature point pair (Paragraph [0013]).

The cited prior art of record does not expressly disclose:
“a feature vector generation framework executable by one or more processors and configured for producing multiple feature value feature vectors corresponding to determined candidate device pairs, based at least in part upon device activity history associated, within the raw or preprocessed data, with devices of the determined candidate device pairs, wherein the feature vector generation framework is operable to employ at least one second rule to produce a feature value for at least one feature represented within a feature vector corresponding to at least one determined candidate device pair based at least in part upon both (a) the device activity history associated, within the raw or preprocessed data, with a first device identifier of the at least one determined candidate device pair, and (b) the device activity history associated, within the raw or preprocessed data, with a second device identifier of the at least one determined candidate device pair, and wherein the feature vector corresponding to the at least one determined candidate device pair comprises a first confidence result and a second confidence result, the first confidence result being used to generate the inter-device graph, and the second confidence result being used to generate the intra-device graph.”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164      

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 Patent Application Publication No. 2015/0206029